DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US. 5,215,527) in view of Groshong et al. (US. 4,701,166) (“Groshong”) and further in view of Eddings et al. (US. 20080294145A1)(“Eddings”).
Re claim 1, Beck discloses that an apparatus (Figs. 1-4), comprising: a connector (30, 26, 29, Fig. 1-Fig. 2) having a proximal end (close to 29) and a distal end (close to top end of 30), the distal end of the connector having a male luer adapter (30, Col. 3, lines 19-21, Fig. 2) configured to couple with a proximal end (lower end of 14) of a catheter adapter (14, Col. 3, lines 15-24); and a catheter (32) having a proximal end (lower end of 24) secured within the connector (Fig. 2), the catheter extending from the distal end of the connector (Fig. 2), the catheter having a closed distal end (52, 51, Fig. 6) and a slit adjacent the closed distal end (20 or 50), wherein the slit is closed under normal physiological pressures (Col. 4, lines 10-20, Col. 3, lines 29-33, the one way valve is valve that is close in the normal physiological pressures and open under pressure from fluid delivery), But it fails to disclose a guidewire hub removably coupled to the proximal end of the connector; and a guidewire having a proximal end and a distal end, the guidewire extending from the distal end of the guidewire hub and disposed within the catheter, wherein the proximal end of the guidewire is secured within the guidewire hub, wherein the distal end of the guidewire comprises a generally spherical ball feature disposed proximate the closed distal end of the catheter.
However, Groshong disclose a catheter (Fig. 2) wherein the catheter has a closed end 18 and slit (24) and a guidewire hub (26) removably coupled to the proximal end of the connector (abstract, Col. 6, lines 25-35); and a guidewire (push rod 16) having a proximal end and a distal end, the guidewire extending from the distal end of the guidewire hub and disposed within the catheter (close to 18), wherein the proximal end of the guidewire is secured within the guidewire hub (Fig. 1) and wherein the distal end of the guidewire comprises a feature (round shape, Fig. 1-2) disposed proximate the closed distal end of the catheter (Figs. 1-2).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the connector of Beck to include the guidewire hub so that the apparatus further disclose a guidewire hub removably coupled to the proximal end of the connector; and a guidewire having a proximal end and a distal end, the guidewire extending from the distal end of the guidewire hub and disposed within the catheter, wherein the proximal end of the guidewire is secured within the guidewire hub, wherein the distal end of the guidewire comprises a feature disposed proximate the closed distal end of the catheter as taught by Groshong for the purpose of preventing the inadvertent penetration during pushing the closed end of the catheter (Groshong, Col. 6, lines 25-35).
However, the modified Beck in view of Groshong is silent with regards to the feature of the distal end of the guidewire that it is generally spherical feature. 
  However, Eddings disclose that the guidewire is typically has a soft tip or a ball end (¶0002).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the shape of the distal end of the guidewire of the modified Beck so that the distal end of the guidewire that it is generally spherical feature as taught by Eddings for the purpose of using a typical shape of the guidewire distal end as recognized in the prior arts (Eddings, ¶0002, note that the guidewire can be sued for stiffen the catheter as the one in Groshong and also, in Eddings ¶0002).
Re claim 4, the modified Beck discloses wherein the proximal end of the connector comprises a female luer adapter (Beck, inner opening near 29, Col. 3, lines 20-24).  
Re claim 5, the modified Beck discloses a needleless connector (38, 40, 42) coupled to the female luer adapter (Beck, Fig. 4).  
Re claim 6, the modified Beck discloses wherein the connector is monolithically formed as a single unit (Beck, Col. 1, line 10-16, Fig. 2).  
Re claim 7, the modified Beck discloses wherein the connector comprises a distal piece (Beck, 16, 14) and a proximal piece (Beck , 26, 30) coupled together (Beck, Fig. 1).
 Re claim 8, the modified Beck discloses wherein the distal piece and the proximal piece are coupled together in a snap fit or an interference fit (Beck Fig. 1). 
Re claim 9, the modified Beck discloses wherein the proximal piece comprises a tubular element (Beck, 16, 14) disposed within the proximal end of the catheter, the tubular element having an outer diameter slightly less than an inner diameter of the catheter (Beck, inner of 26) such that the tubular element snugly fits within the proximal end of the catheter (Beck, Fig. 1).
Re claim 10, Beck in view of Groshong discloses that the guidewire extends through the tubular element (Groshong, Fig. 1), but they fails to disclose wherein the tubular element is constructed of metal.
However, the modified Beck fails to disclose wherein the tubular element is constructed of metal.
However, Eddings discloses a catheter (Fig. 9) and the guidewire and the hub connection (20) which include the tubular element (26) can be made of metal (¶0027).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the connector of Beck to so that the tubular element is constructed of metal as taught by Eddings for the purpose of using a desired material as recognized material for the connection in the art (Eddings, ¶0027).
Re claim 11, Beck fails to disclose wherein the catheter is constructed of silicon.  
However, Groshong disclose a catheter (Fig. 2) wherein the catheter has a closed end 18 and slit (24) and wherein the catheter is constructed of silicon (Col. 1, lines 45-50, Col. 5, lines 50-56).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the catheter of Beck so that the catheter is constructed of silicon as taught by Groshong for the purpose of using an art recognized material for the catheter with a slit-valve (Groshong, Col. 5, lines 55-56).
Re claim 12, the modified Beck discloses wherein the catheter is constructed of polyurethane (Beck, Col. 1, line 10-16, Fig. 2). 
Re claim 13, Beck fails to disclose wherein an outer diameter of the catheter is between 0.034 and 0.036 inches.  
However, Groshong disclose a catheter (Fig. 2) wherein the catheter has a closed end 18 and slit (24) and wherein an outer diameter of the catheter (Col. 6, lines 1-16, wherein the diameters are designed with different diameters).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the catheter of Beck so that an outer diameter of the catheter as taught by Groshong for the purpose of using an art recognized material for the catheter with a slit-valve (Groshong, Col. 5, lines 55-56). Also, parameter such as the outer diameter ranges between 0.034 and 0.036 inches considered preferable limitation (¶0037 of the current application), so the outer diameter is considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the diameter of the catheter would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
 Re claim 14, the modified Beck discloses wherein the catheter is a first catheter (Beck 24), further comprising a peripheral intravenous catheter assembly (Beck,  10) comprising the catheter adapter (Beck, 14) and a second catheter (Beck, 12) extending distally from the catheter adapter (Beck, Fig. 1), wherein the male luer adapter (Beck, 30) is coupled with the proximal end of the catheter adapter (Beck, Fig. 1), wherein the first catheter extends beyond the distal end of the second catheter (Beck, Fig. 1). 
Re claim 15, the modified Beck discloses wherein the first catheter extends beyond the distal end of the second catheter (Fig. 1 of Beck), but it fails to disclose that the extended length range between about one and two inches. However, the parameter such as extended length of the catheter is considered preferable (indicated in the current application, ¶0048), so the extended length of the catheter is considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the extended length of the catheter would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Re claim 16, Beck discloses a method, comprising: inserting a first catheter (24) through a second catheter (12) of an indwelling peripheral intravenous catheter assembly (abstract) and into a patient (abstract, Col. 2, lines 30-35, wherein the catheter is used for infusion and prevent the blood), wherein a proximal end of the first catheter is secured within a connector (Fig. 2), the first catheter having a closed distal end (52, 51) and a slit (50) adjacent the closed distal end (Fig. 6), wherein the slit is closed under normal physiological pressures (Col. 4, lines 10-20, Col. 3, lines 29-33, the one way valve is valve that is close in the normal physiological pressures and open under pressure from fluid infusion); and coupling the connector to the indwelling peripheral intravenous catheter assembly (Fig. 1), wherein the first catheter extends beyond a distal end of second catheter  (Fig. 1) when the connector is coupled to the indwelling peripheral intravenous catheter assembly (Fig. 1), but it is silence with regards to wherein a guidewire is disposed within the first catheter, wherein a distal end of the guidewire comprises a generally spherical ball feature disposed proximate the closed distal end of the catheter and the location of inserting the catheter into the vasculature of the patient.
However, Groshong disclose a catheter (Fig. 2) wherein the catheter has a closed end 18 and slit (24) and a guidewire hub (26) removably coupled to the proximal end of the connector (abstract, Col. 6, lines 25-35); and a guidewire (push rod 16) having a proximal end and a distal end, the guidewire extending from the distal end of the guidewire hub and disposed within the catheter (close to 18), wherein the proximal end of the guidewire is secured within the guidewire hub (Fig. 1) and wherein the distal end of the guidewire comprises a feature (round shape, Fig. 1-2) disposed proximate the closed distal end of the catheter (Figs. 1-2) and the catheter (Fig. 2) is inserted into the vasculature of the patient (Fig. 1).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the connector of Beck to include the guidewire hub so that the apparatus further disclose a guidewire hub removably coupled to the proximal end of the connector; and a guidewire having a proximal end and a distal end, the guidewire extending from the distal end of the guidewire hub and disposed within the catheter, wherein the proximal end of the guidewire is secured within the guidewire hub, wherein the distal end of the guidewire comprises a feature disposed proximate the closed distal end of the catheter as taught by Groshong for the purpose of preventing the inadvertent penetration during pushing the closed end of the catheter (Groshong, Col. 6, lines 25-35) and  using the location as art recognized insertion location for valve-catheter for infusion or withdrawn fluid from the patient (Groshong, Col. 1, lines 30-44).

However, the modified Beck in view of Groshong is silent with regards to  the feature of the distal end of the guidewire that it is generally spherical feature. 
  However, Eddings disclose that the guidewire is typically has a soft tip or a ball end (¶0002).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the shape of the distal end of the guidewire of the modified Beck so that the distal end of the guidewire that it is generally spherical feature as taught by Eddings for the purpose of using a typical shape of the guidewire distal end as recognized in the prior arts (Eddings, ¶0002, note that the guidewire can be sued for stiffen the catheter as the one in Groshong and also, in Eddings ¶0002).
Re claim 17, the modified Beck discloses wherein the first catheter extends between about one and two inches beyond the distal end of the second catheter when the connector is coupled to the indwelling peripheral intravenous catheter assembly (Beck, Fig. 1), but it fails to disclose that the extended length is about one and two inches. However, parameter such as extended length is considered preferable as indicated in the current application (¶0048), so the extended length is considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the extended length of the catheter would be dependent on the actual application of the system and, thus would be a design choice based on the actual application. 
Re claim 18, Beck fails to disclose when the connector is coupled to the indwelling peripheral intravenous catheter assembly, uncoupling a guidewire hub from a proximal end of the connector and removing a guidewire from within the first catheter, wherein a proximal end of the guidewire is secured within the guidewire hub.
However, Groshong disclose a catheter (Fig. 2) wherein the catheter has a closed end 18 and slit (24) and a guidewire hub (26) removably coupled to the proximal end of the connector (abstract, Col. 6, lines 25-35); and a guidewire (push rod 16) having a proximal end and a distal end, the guidewire extending from the distal end of the guidewire hub and disposed within the catheter (close to 18), wherein the proximal end of the guidewire is secured within the guidewire hub (Fig. 1), and when the connector is coupled to the indwelling peripheral intravenous catheter assembly (Fig. 1), uncoupling a guidewire hub from a proximal end of the connector and removing a guidewire from within the first catheter (Col. 3, lines 45-50), wherein a proximal end of the guidewire is secured within the guidewire hub (Fig. 1).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the connector of Beck to include the guidewire hub so that the connector is coupled to the indwelling peripheral intravenous catheter assembly, uncoupling a guidewire hub from a proximal end of the connector and removing a guidewire from within the first catheter, wherein a proximal end of the guidewire is secured within the guidewire hub as taught by Groshong for the purpose of enhancing the advancing and pushing the end of the catheter (Groshong, Col. 6, lines 25-35).
  Re claim 19, Beck discloses using the indwelling peripheral intravenous catheter assembly coupled with the connector to infuse fluid (abstract) or withdraw blood from a patient time  after placement of the indwelling peripheral intravenous catheter assembly within vasculature of the patient (Col. 1, lines 45-51). However, parameter such as time is considered preferable as indicated in the current application (¶0066), so the time length is considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the time length of the catheter would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.   
Re claim 20, the modified Beck discloses wherein the first catheter is inserted into the vasculature of the patient without use of fluoroscopy or ultrasound (there is no indication of using an imaging process).
Response to Arguments
Applicant’s arguments, see remark, filed 9/7/2022, with respect to the rejection(s) of claim(s) 1, 16 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Beck in view of Groshong and further in view of Eddings.
 Although, claim 1 is amended to incorporate the limitations previously recited in claim 2 and 3, and other minor limitation, the arts still read on the independent claims as Beck in view of Groshong discloses the limitations of the claims ( for example claim 1), and more over Groshong disclose the usage of pushrod (stiffening guidewire type), but they fails to have the special shape of the distal end of the pushrod ( stiffening guidewire type). However, Eddings discloses that the general shape of distal end of the guidewire or stiffening guidewire type is ball shape as indicated in ¶0002.
The applicant argues on the previous amendment filed on 4/21/2022. However, for the sake of advancing the prosecution and in view of the interview on 9/7/2022 and the limitation of sphere shape with a curvature that matches the catheter inner wall of the distal end, the applicant is asked to check a new reference Massengale et al. (US. 20120095404A1), Fig. 18, sphere shape 202 which may be used for rejection such limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783